Citation Nr: 1821828	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  09-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a lung scar, to include as due to an undiagnosed illness.

2. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in joint pain, to include as due to an undiagnosed illness.

3. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in burning eyes, to include as due to an undiagnosed illness.

4. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in diarrhea, to include as due to an undiagnosed illness.

5. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in headaches, to include as due to an undiagnosed illness.

6. Entitlement to service connection for a disability manifesting in burning eyes, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a respiratory disability, other than sleep apnea, to include as due to an undiagnosed illness.

8. Entitlement to service connection for a disability manifesting in sleep disturbance, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1991, with service in Saudi Arabia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). In September 2013, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

In written correspondence received in August 2014, the Veteran withdrew his request for a Board hearing. Consequently, the Board will proceed with adjudication.

Although the RO reopened the Veteran's issues of entitlement to service connection for a lung scar, a disability manifesting in joint pain, a disability manifesting in burning eyes, a disability manifesting in diarrhea, and a disability manifesting in headaches by deciding the issues on the merits in January 2013 supplement statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such issues must be addressed in the first instance by the Board because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the issues accordingly.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the issue of service connection for minimal obstructive ventilation disturbance to encompass any respiratory disability, as reflected on the title page. Additionally, because the Veteran's sleep apnea is being considered in the issue of entitlement to service connection for a disability manifesting in sleep disturbance, entitlement to service connection for a respiratory disability specifically excludes consideration of sleep apnea. 

The issue of entitlement to service connection for a disability manifesting in a sleep disorder was first adjudicated by VA in a January 2013 SSOC. This appears to be in response to August 2011 correspondence from the Veteran, wherein he discussed his issue of "service connection for headaches with sleep disturbance." Normally, the Board would not take jurisdiction over this issue and instead refer it for adjudication at the Agency of Original Jurisdiction (AOJ). However, the Board already took jurisdiction of it in September 2013, when it remanded the issue, along with all the other issues properly before the Board, to schedule a Board hearing. Therefore, the Board will retain jurisdiction and proceed in adjudicating it.

All issues except whether new and material evidence has been received to reopen a claim of service connection for a disability manifesting in burning eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2005 rating decision denied service connection for a disability manifesting in burning eyes. The Veteran did not appeal the decision and he did not submit new and material evidence within a year after the decision. Therefore, the decision is final.

2. Evidence received since the April 2005 rating decision is relevant and probative as to the issue of service connection for a disability manifesting in burning eyes.


CONCLUSIONS OF LAW

1. The April 2005 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the April 2005 rating decision, which denied service connection for a disability manifesting in burning eyes, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 2005 rating decision denied service connection for a disability manifesting in burning eyes based on the finding that it was neither incurred in nor aggravated by military service, nor did the evidence establish chronicity for purposes of 38 C.F.R. § 3.317. The Veteran was notified of that decision in correspondence mailed that same month but did not appeal the decision. Although medical records were added to the file within the one year period, no such evidence was relevant and probative to the issue of service connection for a disability manifesting in burning eyes. Therefore, that decision became final.

Since that time, the Veteran has stated that his disability began when an emergency heater exploded while he was stationed in Honduras in 1983, causing his eyes to burn. See July 2012 VA examination. These contentions were not of record at the time of the prior denial.  However, if true, the Veteran's statement cures an evidentiary defect which existed at the time of the prior denial, namely, a nexus to service.  Because this evidence is relevant and probative to the incurrence of the Veteran's claim for service connection for burning eyes, such evidence is new and material and the claim is reopened.


ORDER

The request to reopen the claim of service connection for a disability manifesting in burning eyes is granted.


REMAND

The AOJ last adjudicated nearly all the issues currently on remand in a February 2017 SSOC; entitlement to service connection for a respiratory disability was last adjudicated at the AOJ level in a February 2013 SSOC. Since that time, VA treatment records from the Washington, DC, VA Medical Center (VAMC) have been added to the record. A waiver of AOJ review has not been submitted. Accordingly, remand is necessary for the AOJ to consider the new evidence of record and issue an SSOC.

The Veteran submitted incomplete post-service medical records from the Landstuhl, Germany, Regional Medical Center (RMC) and the Heidelberg, Germany, Medical Department Activity (MEDDAC), indicating that he received at least some treatment for his claimed disabilities at these locations. See March 2006 correspondence. He also reported that he lived in Germany as a civilian from 1991 to 2009. See July 2012 VA examination. On remand, the AOJ should retrieve any available records from the Landstuhl RMC and Heidelberg MEDDAC. See 38 C.F.R. § 3.159.

In July 2012, the Veteran underwent a VA examination for his eyes, wherein he reported that his eyes started burning when he was serving in Honduras in 1983. Service treatment records (STRs) confirm that the Veteran burned his face and lower eyelid in April 1984. Although the examiner, a physician's assistant, did not provide a diagnosis, she also stated that the Veteran needed an ophthalmology examination; it does not appear such examination ever occurred. On remand, the AOJ should arrange for a new VA eye examination with an ophthalmologist, if available. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran stated that his sleep disturbance is associated with his headaches and has occurred since the Gulf War. See, e.g., August 2011 correspondence. The record reflects that the Veteran was diagnosed with sleep apnea in November 2009. See November 2009 VA treatment records. The July 2012 VA examiner opined that the Veteran's sleep apnea was not related to his military service because it was diagnosed in 2009. This opinion is inadequate because it does not consider the Veteran's statements that he has had sleep disturbance since his service in the Gulf War. Consequently, remand for a new medical opinion is necessary. 

Although the Veteran has a diagnosis for a disability manifesting in sleep disturbance, the record also reflects that his service-connected PTSD impairs his ability to sleep. See, e.g., January 2017 VA examination. If appropriate, the examiner should include discussion about any impact the Veteran's PTSD has on his sleep disturbance disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should obtain copies of treatment records from the Landstuhl, Germany, RMC and Heidelberg, Germany, MEDDAC from 1991 to 2009. The AOJ should ensure that the complete records of all evaluations and treatment the Veteran has received are associated with the record.

3. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran with an ophthalmologist, if available, to determine the nature and likely cause of his symptoms of burning eyes. If an ophthalmologist is unavailable, an optometrist should be sought, if available. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, any eye disability manifesting in burning eyes.

(b) For any diagnosed disability manifesting in burning eyes, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disability was incurred in or otherwise related to the Veteran's military service. The examiner should discuss the Veteran's statements, the April 1984 STR reflecting a flash burn to his face and eyes, and that he was exposed to burning oil fields while serving in Saudi Arabia.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first two instructions is completed, the AOJ should arrange to obtain a medical opinion, with examination of the Veteran only if deemed necessary by a medical professional, to determine the nature and likely cause of his sleep apnea. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's sleep apnea was incurred in or otherwise related to the Veteran's military service? Please explain why. The examiner must discuss in his or her opinion the Veteran's statements that he has had sleep disturbance since serving in the Gulf War and is associated with headaches. As appropriate, the examiner should also discuss any impact the Veteran's service-connected PTSD has on his sleep disturbance.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures, to include issuing an SSOC for all issues on remand. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


